Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 05/23/2022 is acknowledged.  The traversal is on the ground(s) that the requirement for election is respectfully traversed in order to preserve the issue for subsequent petition since the examination of all of the species is not believed to create an undue burden on the USPTO. This is not found persuasive because contrary to applicant’s belief, the differences between disclosed species are such that each species would require a different search. Species | is a coated abrasive article comprising a plurality of abrasive particles overlying the substrate, wherein at least 5% of the plurality of abrasive particles are tooth-shaped abrasive particles and Species II discloses coated abrasive article comprising a plurality of abrasive particles including tooth-shaped abrasive particles, wherein at least 5% of the abrasive particles have a tilt angle greater than 44 degrees. Different search strings are needed for the species I and II. The reference read on species I is not necessary read on species II.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160053151(US’151).
Regarding claim 1, US’531 discloses a coated abrasive article incorporating the abrasive particulate material in accordance with an embodiment. As illustrated, the coated abrasive 400 can include a substrate 401 and a make coat 403 overlying a surface of the substrate 401. The coated abrasive 400 can further include abrasive particulate material 406. The abrasive particulate material 406 can include a first type of particles including shaped abrasive particles 405 and a second type of abrasive particulate material 407 in the form of diluent abrasive particles ([0100]). The first portion may be present in an amount of at least about 1%, such as at least about 5%, at least about 10%, at least about 20%, at least about 30%, at least about 40%, at least about 50%, at least about 60%, or even at least about 70% for the total content of portions within the batch. ([0137]).  Figures 6 and 7 disclose tooth-shaped abrasives.  See[0110], [0113], [0115], [0119] and Figures  6 and 7. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP2144.05).

    PNG
    media_image1.png
    551
    521
    media_image1.png
    Greyscale

Regarding claim 2, the shaped abrasive particle can have a body defined by a length (l), which can be the longest dimension of any side of the shaped abrasive particle, a width (w) defined as a longest dimension of the shaped abrasive particle through a midpoint of the shaped abrasive particle, and a thickness (t) defined as the shortest dimension of the shaped abrasive particle extending in a direction perpendicular to the length and width. In specific instances, the length can be greater than or equal to the width. Moreover, the width can be greater than or equal to the thickness ([0093]).
FIG. 6 shows the shaped abrasive particle 600 can include a body 601 having a first major surface 603, a second major surface 604, and a side surface 605 extending between and separating the first major surface 603 and the second major surface 604. The first major surface 603 can have a tortuous contour, which may include a first curved portion 606 (read on a tip region), a second curved portion 608 (read on a base region), and a substantially planar or linear region 607 connecting and extending between the first curved portion 606 and the second curved portion 608. The first curved portion 606 may define a substantially arcuate curvature, which may include a substantially convex curvature. The second curved portion 608 can be spaced apart from the first curved portion 606 and define a substantially arcuate curvature, and particularly, a substantially concave portion ([0110]).
Regarding claim 3, FIG. 6 shows the first major surface 603 and the second major surface 604. Figure 6 discloses a tip region is defined by a taper including a reduction in the width of the body over a tip region length.
Regarding claims 4 - 5, the first major surface 603 can have a tortuous contour, which may include a first curved portion 606. Figures 6-7 disclose that the tip region comprises an asymmetric taper including a first surface and a second surface, wherein the first surface has a different contour as compared to the second surface, wherein the first surface has a greater curvature compared to the second surface.
Regarding claim 6, the body 601 can have a second height at the second corner 635 with a base angle in the claimed range.
Regarding claim 7, the body 601 has corners 635 and 634.
Regarding claim 8, the first curved portion 606 and the second curved portion 608 can have different radiuses of curvatures compared to each othe [0111]).
Regarding claim 9, Fig. 6 discloses that the second curved portion 608 comprises a base including a base surface, wherein the base surface is angled at an acute angle relative to the longitudinal axis of the body.
Regarding claims 10 -12, the base comprises a base surface having a plurality of peaks, wherein at least one peak of the plurality of peaks has a tip radius less than a tip radius of the tip of the body. The base comprises a primary peak as viewed in two dimensions defined by the length and the width, wherein the primary peak comprises a tip sharpness that is greater than a tip sharpness of the tip of the body. The curved portions can define a peak height or valley height depending on the relationship of the curved portions 606 and 608 relative to the line 610. It will be appreciated that the peak height can be within a range between any of the mentioned minimum and maximum percentages in [0113].
Regarding claim 13, a substantially planar or linear region 607 (the elongated region) connecting and extending between the first curved portion 606 and the second curved portion 608([0110]). Thus, the elongated region defines a region having a change in width or thickness of not greater than 10% over the length of the elongated region
Regarding claim 14, the abrasive particulate material 406 can include shaped abrasive particles according to embodiments such as Figure 6 tooth shaped abrasive. ([0103]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731